DETAILED ACTION
	Claims 1-13 are currently pending and under examination in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 broadly reads on an any antibody or antigen-binding fragment thereof that possesses an ability to bind to Ep-CAM, and whose structure is described solely by the heavy chain variable CDR3 region being one of SEQ ID NO: 6, 7, 8, 3, 5, or 9. The instant claims 1, and 5-13 do not provide any further structural elements to the antibody or antigen-binding fragment thereof and, therefore, encompass a very large genus of anti-Ep-CAM molecules that possess different heavy chain variable fragment CDR1, CDR2, framework sequences, and light chain variable fragment sequences. Dependent claim 2 does limit the heavy chain variable fragment further to the CDR1 and CDR2 being SEQ ID NO: 10 and 11 respectively but continues to read broadly on a genus with different heavy chain variable fragment framework sequences and light chain variable fragment sequences. Dependent claim 3 limits the instant claim 1 to the light chain variable CDR1, CDR2, and CDR3 being SEQ ID NO: 12, 13, and 14 respectively but continues to read broadly on a genus with different heavy chain variable fragment CDR1, CDR2, framework sequences, and light chain variable fragment framework sequences.
The specification does not provide sufficient written description for the genus of anti-Ep-CAM molecules encompassed by the instant claims 1-3, and 5-13. The specification provides detailed disclosure of SEQ ID NO: 15 and 16 which encompass two light chain variable fragments, SEQ ID NO: 17-22 which encompass six heavy chain variable fragments, and SEQ ID NO: 4 which encompasses a mutant heavy chain variable CDR3. All nine sequences are described in the specification as being derived from the UBS-54 antibody described in US7777010 (of record)(hereafter referred to as the Logtenberg reference). SEQ ID NO: 15 in the instant specification is the exact sequence of the variable light chain of UBS-54 while SEQ ID NO: 16 differs only by the addition of a c-terminal lysine to SEQ ID NO: 15. SEQ ID NO: 17-22 in the instant specification are single point mutation variants of UBS-54 that differ from each other only by a change in one of six amino acids within the heavy chain variable CDR3 sequence. SEQ ID NO: 4 is a heavy chain variable CDR3 sequence that differs from the UBS-54 heavy chain variable CDR3 by one amino acid change.
The scFv variants dubbed D1A, F3A, L4A, Y6A, Y6L, Y6V, and Y6F in the instant specification were named according to a single amino acid change within the six amino acid long heavy chain variable CDR3 of UBS-54 and correspond to SEQ ID NO: 3, 4, 5, 6, 7, 8, and 9 respectively. These were the only modifications to the heavy chain variable sequence of UBS-54 that were specifically taught by the instant specification. All seven variants have the same parent CDR1, CDR2, and framework sequences of UBS-54. The specification does not teach the effects of specific modifications to the UBS-54 heavy chain variable CDR1, CDR2, or framework sequences on Ep-CAM binding. The instant specification also does not teach any modifications to the light chain of the UBS-54 antibody other than the addition of the lysine residue. The specification also fails to teach which light chain variable fragment (SEQ ID NO: 15 or 16) is the one used to create the single chain variable fragments. All scFv variants were expressed as part of a chimeric antigen receptor on the surface of HEK293T cells and assayed for their binding of Ep-CAM relative of the original UBS-54 antibody. Of these scFv variants, only D1A surpassed the Ep-CAM binding of UBS-54. L4A was around 30% less effective than UBS-54. Y6A, and Y6L were almost an order of magnitude lower than UBS-54. F3A exhibited negligible binding of Ep-CAM relative of UBS-54. Y6V was around half as effective as UBS-54 at binding Ep-CAM. Y6F was comparable in its binding of Ep-CAM relative of UBS-54 (Specification, FIG. 1C, FIG. 2B). The specification does not provide any data or any specific description of residues within the CDRs or framework sequences of UBS-54 (aside from the heavy chain variable CDR3 sequence) which can be modified without substantially affecting antibody structure and function, including antigen specificity, affinity, and neutralizing capacity. Thus, the specification fails to adequately describe portions or specific residues of the heavy and light chain variable fragments encompassed in SEQ ID NO: 15-22 which are responsible for facilitating scFv binding to Ep-CAM.
	Combinatorial diversity and somatic mutation during B cell development and maturation into antibody secreting cells contribute to the diversity of antibodies which are capable of recognizing a particular antigen epitope such that it is unlikely that any two antibodies which recognize the same antigen, or even antigen epitope would share the same amino acid or nucleic acid sequence. At the time of filing, the art teaches that antibody specificity and binding to antigen epitopes is largely determined by complementarity determining regions (CDRs). There are 6 CDRs produced by the pairing of heavy and light chain variable regions in an intact antibody. While the heavy chain CDR3 region has been implicated as being crucial for defining antigen specificity of an antibody, the art teaches that both CDRs and framework regions (FRs) in the heavy and light chain also contribute to and affect antigen specificity and affinity. The prior art at the time of filing does not teach that specific residues at specific positions in the antibody heavy chain or light chain are either essential or non-essential to the binding of any and all antibodies to Ep-CAM. Instead, the prior art at the time of filing is replete with teachings that while the overall structure between antibodies is shared, the structure of the antigen binding region of an antibody and the residues involved in binding to its cognate antigen are unique to each antibody and can involve residues both within any one or all of the heavy and light chain CDRs and framework regions (see for example, Vajdos et al. (2002) J. Mol. Biol., Vol. 320, 415-428, Chen et al. (1992) J. Exp. Med., Vol. 176, 855-866, and Sela-Culang et al. (2013) Frontiers in Immunology, Vol. 4, pages 1-13). Vajdos et al. teaches that residues in both the CDRs and framework regions of antibodies can be important for antigen recognition and binding, and discloses attempts to identify key residues in the antigen binding site of the Fab2C4 antibody for its peptide epitope derived from the extracellular domain of the human oncogene ErbB2 (Vajdos et al, pages 416-418). Vajdos et al. teaches that two different mutagenesis strategies were used to identify key residues in peptide binding- shotgun alanine scanning mutagenesis and shotgun homolog-scanning mutagenesis- and report that the results of the two methods in combination three dimensional crystal structure of the Fab2C4 antibody provided distinct yet complementary view of key residues in binding between the antibody and antigen (Vajdos et al., page 417, Figure 1 and Table 2). As can be seen in Figure 1, each method identified different key residues, with some overlap. Vajdos et al. states that key residues for binding are present in both the heavy and light chain and include both solvent exposed and buried residues, where the buried residues may act as essential scaffolding residues that maintain the structural integrity of the antigen binding site (Vajdos et al, page 423). Thus, Vajdos demonstrates that identification of key residues in an antibody that affect antigen binding and are not tolerant of modification, or which may only tolerate certain modifications, is a labor intensive process which cannot be predicted a priori. Chen et al. provides the results of random point mutation mutagenesis of the heavy chain CDR2 in the PC-specific T15 antibody and demonstrates that mutations in this CDR alone can abrogate binding and further that increasing the number of mutations within this one CDR results in a significant increase in non-binding mutants, from approximately 7% nonbinding mutants with 1 mutation to 58% nonbinding mutants with 2 mutations in HCDR2 (Chen et al., pages 855- 859, Table 2). Chen et al. also demonstrated that mutations in at least 5 residues in this CDR2 were important in antigen binding (Chen et al., page 855). Thus, Chen et al. like Vajdos et al. demonstrates that mutations affecting antigen binding in antibody chains cannot be determined a priori, and further teaches that increasing the number of mutations within a CDR substantially increases the chances of generating a non-binding mutant. Sela-Culang et al., in a recent review of the structural basis of antibody-antigen recognition teaches that some off-CDR residues can contribute critically to the interaction of the antibody with antigen (Sela-Culang etal (2013) Frontiers in Immunology, Vol. 4, pages 1-13, page 1). Sela-Culang et al. teaches that, in some antibodies, framework residues contribute to the antigen binding site, and in other antibodies, the frame work residues affect the antigen binding site indirectly by shaping the antigen binding site (Sela-Culang et al. page 7). In fact, Sela-Culang et al. teaches that constructing an antibody using only the CDRs from a known antigen-specific antibody usually results in a significant drop or a complete loss of binding of the antibody to its antigen (Sela-Culang et al, page 7). Sela-Culang et al. further teaches that different CDR identification methods may often identify radically different stretches as “CDRs”, indicating that CDRs are not well defined and thus are not necessarily a good proxy for the binding site (Sela-Culang et al., page 8). Thus, Sela-Culang et al. provides additional evidence that the generation of mutants of a known antibody with known heavy and light chain sequences cannot be predicted a priori, including mutations within the framework regions of the antibody. Therefore, the prior art at the time of filing clearly teaches that the effects of the introduction of any one or more mutations into any one of the six CDRs or the framework region of an antibody cannot be predicted from the sequence of the antibody alone. 
The teachings of the specification are limited to only seven different variants of UBS-54 with mutations occurring in only the six amino acid long CDR3 region while the instant claims encompass a broad genus defined only by the heavy and light chain CDR sequences. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species,” and further, “a “‘representative number of species’” means that the species which are adequately described are representative of the entire genus.” MPEP 2163, section II. The prior art at the time of filing teaches that the effects of the introduction of any one or more mutations cannot be determined by the antibody sequence alone. Therefore, the applicant’s disclosure does not show that they conceived of and reduced to practice the breadth of the genus of antibodies claimed because species described in the instant specification are not representative of the entire genus. Thus, the instant claims 1-3 and 5-13 do not meet the requirements for written description under 35 U.S.C. 112(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17457785. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the instant application are obvious over the copending claims 1-18.
The copending application claim 7 claims an scFv against Ep-CAM comprising a heavy chain variable CDR1, CDR2, and CDR3 wherein the CDR1 is SEQ ID NO: 9, the CDR2 is SEQ ID NO: 10, and the CDR3 is selected from SEQ ID NO: 3, 4, 5, 6, 7, or 8. SEQ ID NO: 9, 10, 3, 4, 5, 6, 7, and 8 of the reference application are identical to SEQ ID NO: 10, 11, 6, 7, 8, 9, 3, and 5 of the instant application respectively. Therefore, the copending application claims an antigen-binding fragment that binds to Ep-CAM wherein the heavy chain variable CDR3 has the amino acid sequence SEQ ID NO: 6, 7, 8, 3, 5, or 9 as in the instant claim 1, wherein the heavy chain variable CDR1 is SEQ ID NO: 10 and the heavy chain variable CDR2 is SEQ ID NO: 11 as in the instant claim 2, wherein the antigen-binding fragment is a scFv as in the instant claim 5, and wherein the heavy chain variable CDR3 is SEQ ID NO: 6, 7, or 8 as in the instant claim 6.
The copending application claim 8 claims the scFv of the copending application claim 7 (discussed above) wherein the scFv comprises a light chain variable CDR1, CDR2, and CDR3 of SEQ ID NO: 11, 12, and 13 respectively. SEQ ID NO: 11, 12, and 13 of the copending application are identical to SEQ ID NO: 12, 13, and 14 of the instant application respectively. Therefore, the copending application claims the antigen binding fragment of the instant claim 1 wherein the light chain CDR1, CDR2, and CDR3 are SEQ ID NO: 12, 13, and 14 respectively as in the instant claim 3.
Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
The broadest antibody claims of the instant application read on an scFv that binds Ep-CAM (as seen by the instant claim 5) and are disclosed as variants of the prior art UBS-54 antibody. While the copending claims do not specifically recite the full length variable heavy and variably light chain sequences, copending specification clearly discloses the same prior art UBS-54 antibody from which the scFv is derived (copending application page 13, lines 28-31; page 14, line 1). Because, the CAR of the copending application comprises an scFv and because the copending application discloses the same heavy chain variable CDR3 variants as based upon the same prior art antibody (UBS-54), the copending application renders obvious the antibody or antigen-binding fragment thereof of the instant claim 4. Further, the copending application and the instant application both claim a CAR comprising an scFv against Ep-CAM. The instant claims directed to a CAR and a T cell containing a CAR are broader than the copending claims directed to the same because the copending claims are directed to a dual CAR that also possesses ICAM-1 binding characteristics. Claims in a reference that are drawn to a species render obvious a broader claim that encompasses that species. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the copending claims directed to a species of CAR and T cells containing a CAR render obvious the broader genus claimed in the instant claims 7-11. Lastly, the methods claimed in the instant application are the same in methods steps to the methods claimed in the copending application. Thus, the methods claimed in claims 17-18 of the copending application are also directed to species that render obvious the genus claimed in the instant claims 12-13 for the same reasons as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Brendan Tinsley
/B.T.T./Examiner, Art Unit 1633    



Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633